
	

114 HR 116 IH: Small Business Freedom of Commerce Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 116
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Garrett introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To permit small business concerns operating in the United States to elect to be exempt from certain
			 Federal rules and regulations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Small Business Freedom of Commerce Act of 2015.
		2.Small business exemptions
			(a)ElectionNotwithstanding any other provision of law, a small business concern operating in the United States
			 may elect to be exempt from any Federal rule or regulation issued on or
			 after January 20, 2009.
			(b)Process for exemption
				(1)Notification of Federal agencyTo be exempt from a rule or regulation under this section, the highest ranking official of a small
			 business concern shall provide to the Federal agency that issued such rule
			 or regulation written notice that the small business concern has elected
			 to be exempt from such rule or regulation.
				(2)TimingA small business concern shall be exempt from a rule or regulation beginning on the date that is 30
			 days after the date that written notice provided by such concern under
			 paragraph (1), with respect to such rule or regulation, is received by the
			 applicable Federal agency.
				(3)Confirmation of written noticeNot later than 7 days after receiving a written notice under paragraph (1), the head of the Federal
			 agency that received such notice shall provide to the applicable small
			 business concern written confirmation that such notice has been received.
				(c)Notification of publicA small business concern that is exempt from a Federal rule or regulation under this section shall—
				(1)label any product of the concern affected by such exemption in a manner that provides notice that
			 the product is no longer subject to such rule or regulation; and
				(2)include in any communication of the concern relating to a product or activity affected by such
			 exemption notice that the product or activity is no longer subject to such
			 rule or regulation.
				(d)PenaltiesA small business concern that fails to satisfy any requirement under this section shall be subject
			 to penalties for noncompliance with an applicable Federal rule or
			 regulation without regard to any election of the small business concern to
			 be exempt from such rule or regulation.
			(e)LimitationsA small business concern may not elect to be exempt under this section from a rule or regulation
			 issued by the Department of Defense or the Department of Homeland
			 Security, if the Secretary of Defense or the Secretary of Homeland
			 Security has determined that such rule or regulation is necessary for the
			 security of the United States.
			(f)DefinitionsIn this section, the following definitions apply:
				(1)Federal agencyThe term Federal agency means any department, agency, or independent establishment of the Federal Government.
				(2)Small business concernThe term small business concern has the meaning given such term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)).
				
